CLINTON, Judge,
concurring.
The court of appeals found from undisputed testimony that law enforcement intern Edward Niland extracted the inculpa-tory statement from appellant by coercive means. Connor v. State, 640 S.W.2d 374, 376 (Tex.App.— San Antonio 1982).1 Accordingly, it concluded: “The trial court thus erred in holding that appellant’s statement made in response to Niland’s question was voluntarily given, and the evidence was erroneously admitted before the jury.” Ibid.
In rejecting the State’s contention that a similar statement later made to Officer Gary Selman rendered the first one harmless, the San Antonio Court stated, “Admission of an involuntary statement can never constitute harmless error.” Ibid. Conceding its PDR was drafted without benefit of the record, the State presented its first question: “(1) Is it true that the admission into evidence of an involuntary statement can never constitute harmless error?” PDR at 2.2
*17Had both more accurately used the descriptive term “coerced” instead of “involuntary,” surely we would have refused the State’s petition. That admitting a coerced confession is constitutional error was then and still is the law.
In Payne v. Arkansas, 356 U.S. 560, 78 S.Ct. 844, 2 L.Ed.2d 975 (1958), the Supreme Court expressly rejected propriety of looking for harm, explaining that “the admission in evidence, over objection, of a coerced confession vitiates the judgment because it violates the Due Process Clause of the Fourteenth Amendment.” Id., at 568, 78 S.Ct., at 850. Only by characterizing as “involuntary” an inculpatory statement coercively extracted from an arrested citizen does the dissent surmise that permitting a jury to consider that statement might be “harmless.”
The Supreme Court of the United States has never recanted or overruled Payne v. Arkansas, supra. The best the dissent can do is seize on use of the word “involuntary” to exaggerate out of all reasonable proportion the meaning and significance of Milton v. Wainwright, 407 U.S. 371, 92 S.Ct. 2174, 33 L.Ed.2d 1 (1972), and then conjure circumstantial indications that the decision in Payne is no longer viable. Slip opinion, e.g., 6, n. 1, and 7 (“no such distinction was made in Milton ”). Mincey v. Arizona, 437 U.S. 385, 398, 98 S.Ct. 2408, 2416, 57 L.Ed.2d 290 (1978), refutes the notion and that kind of appellate adjudication.
Because the opinion of the San Antonio Court of Appeals is ultimately correct in its application of law to the facts, I join the judgment of this Court.

. Particularly, the San Antonio Court of Appeals found:
"... Niland had appellant face down on the ground with his knee in appellant's back and a Anger stuck in the back of appellant’s head, threatening, ‘Don’t move or I’ll kill you.’ Under these circumstances, it cannot be seriously contended that the State proved that appellant’s self-incriminating response to Niland’s question, made while what he was led to believe was a gun was being held to his head, was ‘freely and voluntarily made....’ ”
Ibid. (All emphasis throughout this opinion is mine unless otherwise indicated.)


. In the court of appeals the State was represented solely by its local district attorney. However, its petition for discretionary review was *17prepared and filed by the State Prosecuting At-tomey.